 Case 2:19-cv-11249-LVP-CI ECF No. 91, PageID.480 Filed 07/27/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JAMES REILLY,                                             Case No.: 19-11249
                                  Plaintiff,
v.                                                        Linda V. Parker
                                                          United States District Judge
TIM DONNELLON, et al.,
                   Defendants.                            Curtis Ivy, Jr.
____________________________/                             United States Magistrate Judge


  ORDER DENYING PLAINTIFF’S MOTION TO COMPEL (ECF No. 85)

      Plaintiff Reilly initiated this prisoner civil rights suit on April 30, 2019,

without the assistance of counsel. (ECF No. 1). Before the Court is Plaintiff’s

May 5, 2021, motion to compel production of lists of employees who worked in

the St. Clair County Jail while she was housed there.1 (ECF No. 85).

      In support of her motion, Plaintiff states she sent four requests for

production of documents “informally” to defendants for the lists of employees, yet

none of the defendants responded to this request. (Id. at PageID.423). Plaintiff

contends she needs these lists to complete her witness list. She also appears to

argue the employee list was required to be disclosed in initial disclosures pursuant

to Fed. R. Civ. P. 26(a). (Id. at PageID.423-24). The “informal” requests were not

attached to the motion.


      1
          Plaintiff refers to herself using female pronouns. The Court will continue to follow suit.
 Case 2:19-cv-11249-LVP-CI ECF No. 91, PageID.481 Filed 07/27/21 Page 2 of 6




       In response to the motion, the St. Clair County defendants2 argue (1) they

were not required to respond to informal requests for discovery, (2) this matter is

exempt from initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1)(B)(iv), and (3)

the request for the employee list is overbroad and seeks information that is not

relevant to the issues in this case. (ECF No. 86). Notwithstanding these

arguments, in response to the “informal” requests, the St. Clair County defendants

further state they have produced all documents in its possession regarding

Plaintiff’s jail stay and provided a witness list and Rule 26 disclosures, all of which

identify County employees who interacted with Plaintiff during the jail stay. (See

ECF Nos. 86-8, 86-3, 86-4, 86-5).

       The Lake Huron Medical Center (“LHMC”) defendants3 take the position

that Plaintiff’s motion to compel is directed at the St. Clair County defendants only

based on exhibits attached to the motion. (ECF No. 88, PageID.470). The exhibits

attached to Plaintiff’s motion are a letter provided to St. Clair County defendants’

counsel Mr. Shoudy and a legal mail disbursement form from the Michigan

Department of Corrections indicating mail previously sent to Mr. Shoudy. (ECF

No. 85, PageID.425-26). In the event Plaintiff intended to raise the motion against


       2
         Defendants Tim Donnellon, Tom Buckley, Matt Paulus, Tom Bliss, Greg McConnell,
Karl Tomion, Howard Heidemann, Duke Dunn, Jeffery Bohm, David Rushing, Bill Gratopp,
Daniel Kelly, Kyle Adams, Richard Olejnik, St. Clair County, and St. Clair County Sheriff’s
Department.
       3
         Defendants Lake Huron Medical Center, Colleen Spencer, Tiffany Francis, Pat Roberts,
and Tarrah (Jane Doe).

                                              2
 Case 2:19-cv-11249-LVP-CI ECF No. 91, PageID.482 Filed 07/27/21 Page 3 of 6




LHMC defendants as well, LHMC defendants adopted the arguments raised by St.

Clair County defendants, except they did not indicate they produced any

documents to Plaintiff. (ECF No. 88, PageID.470-71).

      In her reply brief, Plaintiff clarifies she requested a list of employees at the

St. Clair County Jail, including those who worked in custody and transportation at

the jail, and medical and mental health staff who worked for the jail and for Lake

Huron Medical Center. She states she has documents from defendants containing

initials of employees, but she requires the first and last names to formulate a

witness list. (ECF No. 90, PageID.477-78). The Court notes, however, the witness

lists provided to the Court and to Plaintiff contain full names where known, not

initials as asserted by plaintiff in her motion. (See ECF Nos. 54, 84).

      The Federal Rules of Civil Procedure were written to facilitate the discovery

of relevant evidence proportional to the needs of each case. Rule 26 authorizes

relatively expansive discovery, subject to the considerations set forth in Rule

26(b)(1). The Rule provides that a party may obtain “discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Id. The trial court has broad discretion over

discovery matters. Trepel v. Roadway Express, Inc., 194 F.3d 708 (6th Cir.

1999). In assessing proportionality as it relates to disputed discovery requests, the

court should look to:


                                           3
 Case 2:19-cv-11249-LVP-CI ECF No. 91, PageID.483 Filed 07/27/21 Page 4 of 6




             the importance of the issues at stake in the action, the
             amount in controversy, the parties’ relative access to
             relevant information, the parties’ resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit.

State Farm Mut. Auto Ins. Co. v. Pointe Physical Therapy, LLC, 255 F. Supp. 3d

700, 704) (quoting Rockwell Med., Inc. v. Richmond Bros., Inc., 2017 WL

1361129, at *1 (E.D. Mich. Apr. 14, 2017) (quoting Fed. R. Civ. P. 26(b)(1)).

      Preliminarily, defendants are correct that this case is exempt from initial

disclosures because Plaintiff is in the custody of the State and is representing

herself in this matter. See Fed. R. Civ. P. 26(a)(1)(B). In addition, the Local Rules

of the Court require a copy or word-for-word recitation of each discovery request

and response attached to the discovery motion. E.D. Mich. L.R. 37.2. Plaintiff did

not provide a copy of her requests or responses.

      Because neither the requests nor responses are before the Court, it is not

possible to ascertain whether Plaintiff has all the information she requested, or

whether there are still names of relevant employees yet to be produced. At this

juncture, the motion to compel is DENIED. If the documents and information

already produced to Plaintiff do not contain the names of all the potential witnesses

she requires, Plaintiff must send a proper request for production of documents to

the defendants pursuant to Federal Rule of Civil Procedure 34. The request must

not be as broad as “every employee who worked at the jail;” such a request will

                                          4
 Case 2:19-cv-11249-LVP-CI ECF No. 91, PageID.484 Filed 07/27/21 Page 5 of 6




capture irrelevant information. Moreover, since Plaintiff does not know their

names, it would seem impossible to identify the relevant witnesses from a list of

every employee at the jail. Plaintiff must narrow her request to specific employees

by describing where each employee may have worked in the jail and when she

encountered the employee or when the employee likely witnessed conduct relevant

to the claims in the complaint to help the defendants identify and name that

employee. Should Plaintiff deem responses to a proper request for production of

documents insufficient, she may file a new motion to compel and provide a copy of

her request and describe the responses in detail or provide a copy of the responses

for the Court’s review.

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d). A party may not

assign as error any defect in this Order to which timely objection was not made.

Fed. R. Civ. P. 72(a). Any objections are required to specify the part of the Order

to which the party objects and state the basis of the objection. When an objection

is filed to a magistrate judge’s ruling on a non-dispositive motion, the ruling

remains in full force and effect unless and until it is stayed by the magistrate judge

or a district judge. E.D. Mich. Local Rule 72.2.


                                          5
 Case 2:19-cv-11249-LVP-CI ECF No. 91, PageID.485 Filed 07/27/21 Page 6 of 6




       Date: July 27, 2021                      s/Curtis Ivy, Jr.
                                                Curtis Ivy, Jr.
                                                United States Magistrate Judge


                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 27, 2021, by electronic means and/or
ordinary mail.

                                                 s/Kristen MacKay
                                                 Case Manager
                                                 (810) 341-7850




                                        6
